DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitation in claim 1 of “the training belt keeps the wearer's elbows positioned in front of the body in a proper fighting stance” is directed or encompasses a human organism. Applicant is advised to change the recitation in claim 1 of “the training belt keeps the wearer's elbows positioned in front of the body in a proper fighting stance” to --the training belt is configured to keep the wearer's elbows positioned in front of the body in a proper fighting stance--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the wearer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the body” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the use” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (1956201) in view of Kohani (20050073186).

 	Regarding claim 1, Roberts (Figures 1-2) teaches an adjustable training belt for training the wearer to keep their elbows in a proper fighting stance comprising an adjustable belt (D) having a front face, a back face, and a fastening system (C) (Page 1, Lines 60-78); a lumbar support area on the rear of the belt (D); at least two stabilizing blocks (B) attached to the belt by a fastening system (C); wherein the training belt keeps the wearer's elbows positioned in front of the body in a proper fighting stance (See Fig. 1) (Page 1, Lines 60-78).  
 	Roberts does not teach a hook and loop fastening system, a pocket configured to hold a removeable lumbar support pad, and blocks attached to the belt by a hook and loop fastening system.
 	Kohani (Figures 1-14) teaches a hook and loop fastening system (Fig. 2-3, Part No. 34) (Para. 0059), a pocket (Fig. 2, Part No. 35) (Para. 0059) configured to hold a removeable lumbar support pad (33) (Para. 0059), and blocks (Fig. 2, Part No. 18a, 18b) attached to the belt by a hook and loop fastening system (Fig. 2-3, Part No. 32, 34) (Para. 0059).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Roberts with blocks attached to the belt by a hook and loop fastening system as taught by Kohani as a means of simple substitution of one known element (blocks removably attached to a belt) for another (blocks removably attached to a belt by hook and loop fasteners) to obtain predictable results (blocks attached to a belt configured for hand/elbow support of  user) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 3, the modified Roberts (Figures 1-2) teaches an adjustable training belt comprising a lumbar support area on the rear of the belt (D) (See Fig. 1) (Page 1, Lines 60-78).
 	The modified Roberts does not teach the lumbar support pad is constructed of plastic.  
	Kohani (Figures 1-14) teaches the lumbar support pad (33) is constructed of plastic (Para. 0059).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Roberts with the lumbar support pad is constructed of plastic as taught by Kohani as a means of providing extra support to a user wearing a back support belt (Kohani: Para. 0059).


	Regarding claim 4, the modified Roberts (Figures 1-2) teaches an adjustable training belt comprising at least two stabilizing blocks (B) attached to the belt by a fastening system (C) (Page 1, Lines 60-78). 
 	The modified Roberts does not teach the stabilizing blocks are constructed of a bacteria resistant foam material.  
	Kohani (Figures 1-14) teaches the stabilizing blocks (18) are constructed of a bacteria resistant foam material (Para. 0060).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Roberts with the stabilizing blocks are constructed of a bacteria resistant foam material as taught by Kohani as a means of providing an especially comfortable support of the elbow of the individual using the device (Kohani: Para. 0060).


	Regarding claim 5, the modified Roberts (Figures 1-2) teaches an adjustable training belt comprising at least two stabilizing blocks (B) attached to the belt by a fastening system (C) (Page 1, Lines 60-78). 
 	The modified Roberts does not teach the blocks comprise a hinged portion for adjustment of height and width. 
	Kohani (Figures 1-14) teaches the blocks comprise a hinged portion (Fig. 7 and 14, Part No. 58) (Para. 0068, 0072) for adjustment of height and width (Para. 0068, 0072).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Roberts with the blocks comprise a hinged portion as taught by Kohani as a means of providing a means of adjustment of the distance of the stabilizing blocks from the outside surface of belt should the user need to place his elbow further from his side during use of the device (Kohani: Para. 0068, 0072).

 
	Regarding claim 6, the modified Roberts (Figures 1-2) teaches a method for teaching a proper fighting stance comprising the use of the adjustable training belt of claim 1 (Page 1, Lines 13-23).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Kohani, further in view of Bray (20020010060).

	Regarding claim 2, the modified Roberts (Figures 1-2) teaches an adjustable training belt comprising an adjustable belt (D) having a front face, a back face, and a fastening system (C) (Page 1, Lines 60-78).
 	The modified Roberts does not teach the adjustable belt is constructed of a neoprene material.  
 	Bray (Figures 1-8) teaches the adjustable belt is constructed of a neoprene material (Para. 0006).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Roberts with the adjustable belt is constructed of a neoprene material as taught by Bray as a means of selecting a known material (neoprene) based on its suitability for its intended use (a sports belt) (See: In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)), and also as a means of using a material for a sports belt that induces the user to sweat and thereby lose weight (Bray: Para. 0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711